JOURNAL ENTRY AND OPINION
Petitioner is the defendant in three misdemeanor criminal cases which originated in the Cleveland Heights Municipal Court. These cases were transferred to the Lyndhurst Municipal Court after an affidavit of disqualification was filed on petitioner's behalf in the Cleveland Heights Municipal Court.
Petitioner avers that he is in the custody of respondent sheriff. After the petition was filed in this court, the presiding/administrative judge of the court of common pleas transferred petitioner's cases from the Lyndhurst Municipal Court to the Cleveland Municipal Court. Petitioner's essential contention is that he is entitled to be released from custody because his right to a speedy trial has been violated in the municipal court cases.
After respondents filed briefs on the merits of the petition, respondent sheriff filed a motion for summary judgment. Respondent sheriff argues that this court should deny the petition because the court of common pleas increased petitioner's bond from $50,000 to $100,000 in State v. Petway, Cuyahoga County Court of Common Pleas Case No. CR-397253, by entry received for filing on March 21, 2001. Petitioner has not responded to the motion for summary judgment.
Petitioner has not rebutted the assertion that he remains in the custody of respondent sheriff in lieu of his posting the bond set by the court of common pleas in Case No. CR-397253. As a consequence, we deny the petition.
Additionally, petitioner avers that he is in the custody of respondent sheriff. As a consequence, respondent judge is not an appropriate respondent. See: Woodman v. Jones (Jan. 2, 1998), Cuyahoga App. No. 73501, unreported; R.C. 2725.04.
Accordingly, we deny the petition. Petitioner to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
  __________ DYKE, J.
DIANE KARPINSKI, A.J. AND ANNE L. KILBANE, J., CONCUR.